           Case 1:19-cv-04579-GHW Document 54 Filed 04/18/21 Page 1 of 2
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 4/18/2021
  -----------------------------------------------------------X
  JOSE LUIS ALBA,                                            :
                                                             :
                                             Plaintiff, :
                                                             :
                               -v-                           :                1:19-cv-4579-GHW
                                                             :
  COLUMBIA GOURMET DELI CORP., 142 :                                              ORDER
  GROCERY & TOBACCO, INC., &                                 :
  RODOLFO M. OVALLES,                                        :
                                                             :
                                            Defendants. :
----------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         Due to the on-going novel coronavirus pandemic, the Southern District of New York has

enacted certain protocols designed to ensure the safety of anyone appearing in any Southern District

courthouse. This includes a requirement that every person appearing in a Southern District of New

York courthouse complete a questionnaire and have their temperature taken. Instructions for

completing this questionnaire are attached.

         Counsel are directed to ensure their clients, witnesses, and members of their trial team are

provided with a copy of this order and its attachment. Completing the questionnaire ahead of time

will save time and effort upon entry. Only those individuals who meet the entry requirements

established by the questionnaire will be permitted entry. Please contact chambers if any member of

your team does not meet the requirements.

         SO ORDERED.

 Dated: April 18, 2021                                           _____________________________________
 New York, New York                                                       GREGORY H. WOODS
                                                                         United States District Judge
         Case 1:19-cv-04579-GHW Document 54 Filed 04/18/21 Page 2 of 2

              ATTENTION:
     ALL ENTERING THE COURTHOUSE
            Instructions for Entering the Courthouse




                               https://app.certify.me/SDNYPublic

Step 1:
Scan this QR code on your phone or visit the website listed to begin the registration process.
**To scan, use your phone camera and click the subsequent link that appears.

Step 2:
Fill out the form that appears. Be sure to use a mobile phone number.

Step 3:
Complete the Questionnaire. If you answer “yes” to any of these questions, you are denied entry
into any SDNY courthouse at this time, per Standing Order 20 Misc. 138. If you have
accidentally answered “yes” to a question instead of “no,” please call (212) 805-0500 to receive
another questionnaire.

Step 4:
Use your QR code, sent via text message, to scan in and enter the Courthouse. Proceed to the
scanner, scan your QR code, and have your temperature taken via the thermal scanner. If the
temperature reading is within the normal range, you may proceed into the Courthouse. If your
temperature exceeds the normal range, you are denied entry into any SDNY courthouse at this
time, per Standing Order 20 Misc. 138. The QR code will be needed each time you enter the
Courthouse throughout the day. The code expires at the end of the day.

**If you have any questions, please call (212) 805-0500
